            Case 1:20-cr-00098-DAD-BAM Document 16 Filed 10/30/20 Page 1 of 2


 1   MCGREGOR W. SCOTT
     United States Attorney
 2   KIMBERLY A. SANCHEZ
     Assistant United States Attorney
 3   2500 Tulare Street, Suite 4401
     Fresno, CA 93721
 4   Telephone: (559) 497-4000
     Facsimile: (559) 497-4099
 5

 6
     Attorneys for Plaintiff
 7   United States of America

 8
                                   IN THE UNITED STATES DISTRICT COURT
 9
                                        EASTERN DISTRICT OF CALIFORNIA
10

11
     UNITED STATES OF AMERICA,                                CASE NO. 1:20-CR-00098 DAD
12                                                                     1:15-CR-00225 DAD
                                  Plaintiff,
13                                                            ORDER ON STATE OF CALIFORNIA REQUEST
                            v.                                FOR TRANSPORTATION TO STATE COURT FOR
14                                                            CRIMINAL PROCEDINGS
     ESEQUIEL FABELA,
15
                                  Defendant.
16

17
            The above named defendant, Esequiel Fabela, currently has an arraignment on a violation of
18
     probation allegation calendared on November 16, 2020, before the Honorable Arturo Corona, Department 20
19
     of the Fresno County Superior Court, case number F20902415.
20
            The defendant is currently in the custody of the United States Marshal, charged in the above entitled
21
     action, and is being housed at the Fresno County Jail.
22
            IT IS HEREBY ORDERED that deputies of the Fresno County Sheriff’s Office may produce the
23
     defendant in state court on November 16, 2020, for purposes of his presence at the arraignment hearing, but
24
     shall return him to the custody of the United States Marshal Service in the physical custody of Fresno County
25
     Jail immediately after the proceeding has concluded on November 16, 2020. The Court further orders that
26
     the Fresno County Sheriff’s Office shall produce the defendant for future state court proceedings with his
27
     return immediately thereafter to the U.S. Marshal Service once the Fresno County Sheriff’s Office confirms
28

                                                              1
            Case 1:20-cr-00098-DAD-BAM Document 16 Filed 10/30/20 Page 2 of 2


 1   with an Assistant U.S. Attorney that the state court appearance does not conflict with any federal court

 2   appearance. Under no circumstances is the defendant to be released from the physical custody of the Fresno

 3   County Jail other than for the court appearances that are the subject of this Order or scheduled Federal Court

 4   Appearances, or upon further order from this court.

 5   IT IS SO ORDERED.

                                                                /s/ Barbara    A. McAuliffe
 6
        Dated:     October 30, 2020                                                                     _
 7                                                         UNITED STATES MAGISTRATE JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                            2
